IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10013
                         Conference Calendar
                          __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

EARL HILTON POWERS,

                                       Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:94-CR-80-Y(1)
                       - - - - - - - - - -
                          June 30, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Earl Hilton Powers has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967),

and we have independently reviewed the brief and record and found

no nonfrivolous issue.   Accordingly, counsel is excused from the

further responsibilities herein and the APPEAL IS DISMISSED.   The

dismissal is without prejudice as to Powers' potential challenge

to the Bureau of Prison's calculation of credit for prior custody

pursuant to 18 U.S.C. § 3585(b).

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.